Citation Nr: 0332686	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-05 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a bipolar disorder and 
other psychiatric disorders other than post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

William Kenan Torrans

INTRODUCTION

The veteran served on active duty from October 1968 to 
December 1971.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 2002 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa, which denied the benefit 
sought.  Following receipt of the veteran's timely appeal, 
the Board denied the veteran's claim by a decision dated in 
October 2002.  The veteran subsequently appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion For Remand signed 
by the parties, the Court issued an Order dated in June 2003 
vacating the Board's October 2002 decision, and remanded the 
case back to the Board.  Accordingly, the Board will proceed 
with its review of the veteran's appeal at this time.  


REMAND

The veteran primarily contends that he incurred a psychiatric 
disorder, other than PTSD, in service, and that he continues 
to suffer from such disorder.  As discussed above, the Board 
denied the veteran's claim for service connection by an 
October 2002 decision which the veteran subsequently appealed 
to the Court.  In the Joint Motion for Remand signed by the 
parties, it was argued that the Board failed to properly 
assess the notice the veteran had been given in connection 
with the current appeal.  In particular, it was argued that 
the RO had failed to inform the veteran of what evidence was 
necessary to substantiate his claim for service connection 
and of the evidence he was responsible for providing in 
addition to the evidence the VA would attempt to obtain.  
(emphasis added)  The Board observes that in October 2003, 
the veteran submitted a letter dated in October 2003 and 
apparently solicited by his attorney from a psychiatrist, P. 
B. Raju, M.D..  

According to Dr. Raju, he had interviewed the veteran and 
noted the veteran's self-reported family history of 
psychiatric disorders.  Dr. Raju stated that on the basis of 
his examination of the veteran and after the veteran's self-
reported history, it was likely that his psychiatric 
symptoms, which ultimately became a bipolar disorder, were 
incurred in or began during his active service.  Dr. Raju did 
not state whether or not he had the opportunity to review the 
objective medical evidence contained in the veteran's claims 
file, to include the report of a September 2001 VA rating 
examination and its addendum.  The Board notes here that the 
RO has not had an opportunity to review and consider Dr. 
Raju's statement of October 2003.  Moreover, the Board 
observes that in light of the ambiguity surrounding the 
circumstances of Dr. Raju's examination of the veteran and 
the lack of corroboration or discussion of evidence in his 
October 2003 letter, further evidentiary development must be 
undertaken.  The Board finds Dr. Raju's letter, in and of 
itself, to be an insufficient basis upon which to establish 
service connection for a psychiatric disorder other than 
PTSD.  

Accordingly, the Board finds the RO must first ensure that 
all notice and duty to assist requirements as set forth in 
the Veterans Claims Assistance Act of 2000 (VCAA) have been 
met.  See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107).  In that regard, the RO must ensure that 
the veteran has been provided with all appropriate notice of 
what evidence is necessary to substantiate his claim for 
service connection, what evidence he is responsible for 
providing, and what evidence the VA will attempt to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
The veteran must then be scheduled to undergo a VA rating 
examination, conducted by a panel of three board-certified 
psychiatrists, to determine whether it is at least as likely 
as not that any currently diagnosed psychiatric disorder, 
other than PTSD, was incurred during or as a result of his 
active service.  It is essential that the examining 
psychiatrists address any relevant opinions offered, to 
include the VA rating examination report and addendum of 
September 2001 as well as Dr. Raju's letter of October 2003, 
in the typewritten examination report.  When the above 
development has been completed, and the RO has ensured 
compliance with the directives contained in this REMAND, it 
should readjudicate the veteran's claim for entitlement to 
service connection for a psychiatric disorder, other than 
PTSD, on the basis of all available evidence.  



Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran, 
and request that he identify any and all 
health-care providers who have rendered 
treatment for his claimed psychiatric 
disorders, including bipolar disorder, 
dating from June 2001 to the present.  
The RO should obtain and associate with 
the claims file any such identified 
records.  If no additional records have 
been identified or are otherwise 
unavailable, the RO should so indicate.  

2.  The RO must ensure that all notice 
and duty to assist requirements as set 
forth in the VCAA have been met.  In that 
regard, the RO should provide the veteran 
with notice, via correspondence, of the 
evidence necessary to substantiate his 
claim for service connection, and what 
evidence the VA will attempt to obtain 
and what evidence he is responsible for 
providing.  

3.  The veteran should be scheduled to 
undergo a VA rating examination conducted 
by a panel of three board-certified 
psychiatrists to determine the nature and 
etiology of any diagnosed psychiatric 
disorder(s).  The veteran's claims file 
must be made available to the examiners 
for review in advance of the scheduled 
examination.  The examiners are requested 
to review all pertinent medical evidence 
contained in the veteran's claims file, 
including but not limited to the report 
of the September 2001 VA rating 
examination and the newly submitted 
medical statement dated in October 2003, 
received from P. B. Raju, M.D..  After 
conducting a thorough clinical 
examination, to include any indicated 
studies and/or tests, the examiners are 
requested to state whether it is at least 
as likely as not that any diagnosed 
psychiatric disorder, other than PTSD, 
was incurred in or as a result of the 
veteran's active service.  The examiners 
are requested to address the opinion 
offered by Dr. Raju and the opinion 
contained in the report of the September 
2001 VA rating examination and its 
addendum.  If it is not likely that any 
diagnosed psychiatric disorder was 
incurred in or otherwise related to the 
veteran's active service, the examiners 
should so state.  The examiners are 
requested to include a complete rationale 
for any opinions offered, and to 
reconcile any opinions offered with any 
other relevant medical opinion(s) of 
record.  

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
a bipolar disorder and other psychiatric 
disorders, other than PTSD, on the basis 
of all available evidence.  If the 
decision remains unfavorable to the 
veteran, he and his attorney should be 
provided with a supplemental statement of 
the case outlining all relevant statutory 
and regulatory provisions governing the 
issue on appeal.  The veteran and his 
attorney must be afforded an opportunity 
to respond before the case is returned to 
the Board for any further review.  



The purpose of this REMAND is to obtain additional 
development, to ensure that all due process requirements have 
been met, and to comply with the June 2003 Order of the 
Court.  The Board does not intimate any opinion as to the 
merits of this case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
or argument he desires to have considered in connection with 
the current appeal.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No further action is required of the veteran 
until he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




